Case 2:20-cr-20024-SFC-EAS ECF No. 1, PagelD.1 Filed 06/12/19 Page 1 of 6

AUSA: | April Russo Telephone: (313) 226-9129
AO 91 (Rev. 11/11) Criminal Complaint Special Agent:

Amy Hirina, FBI Telephone: (248) 879-6090

UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America
v.

Anthony NAIMAN

- Case:2:1 9-mj 30359
| Judge: Unassigned, A3PM
| Eiled: 06-12-2019 At 03:4

| Fe ANTHONY NAIMAN (CMP)(MLW)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of

June 12, 2019
Eastern

 

in the county of Oakland in the
District of = Michigan , the defendant(s) violated:
Code Section , _ Offense Description
18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(a)(2)

Access with intent to view child pornography and receipt and distribution of
child pornography.

This criminal complaint is based on these facts:

Continued on the attached sheet. AY ( Cc

Zz

Special Agent Amy Hirina, F.B.I.

 

i

Complainant’s signature

Printed name and title
Sworn to before me and signed in my presence.

Date: Jume 12, 2019

City and state: Detroit, Michigan

 

Judge’s signature

Hon. Anthony P. Patti, U.S. Magistrate Judge

Printed name and title

“L
Case 2:20-cr-20024-SFC-EAS ECF No.1, PagelD.2 Filed 06/12/19 Page 2 of 6

AFFIDAVIT

I, Amy Hirina, a Special Agent (SA) with the Federal Bureau of Investigation

(FB), Detroit Division, being duly sworn, depose and state as follows:
I. INTRODUCTION |

1. I have been employed as a Special Agent of the EBI since 2005, and am
currently assigned to the FBI Detroit Division, Oakland County Resident Agency.
While employed by the FBI, I have investigated federal criminal violations related
to the FBI’s Innocent Images National Initiative, which investigates matters
involving the online sexual exploitation of children. I have gained experience
through training at the FBI Academy, post Academy training, and everyday work
related to. conducting these types of investigations. I have received training in the
area of child pornography and have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
forms of media including computer media.
2, As a federal agent, I am authorized to investigate violations of laws of the
United States and to execute arrest warrants issued under the authority of the United
States.
3. This affidavit is made in support of an application for a criminal complaint

and arrest warrant for ANTHONY NAIMAN (DOB 09/XX/1978) for violations of
Case 2:20-cr:20024-SFC-EAS ECF No. 1, PagelD.3 Filed 06/12/19 Page 3 of 6

18 U.S.C. § 2252A(a)(5)(B) (access with intent to view child pornography) and 18

U.S.C. § 2252A(a)(2) (receipt and distribution of child pornography).
II. PROBABLE CAUSE

4, KIK Messenger is a free, instant messaging application for mobile devices,
developed by Kik Interactive and available on various mobile operating systems. KIK
uses usernames, not phone numbers, as the basis for KIK accounts, chats and other
communication. Based on my training and experience, I know that KIK is primarily
~ used as a cell phone application, but can also be accessed on a computer.
5. An undercover FBI agent observed KIK user “78antnaiman” post a video of
an approximately nine-year old little girl being raped by an adult male. Your

\

| affiant reviewed this video and it meets the federal definition of child pornography.
6. On or about February 5, 2018, the neq sean Sethe) ng privately with
KIK user 78antnaiman” who had a profile name “Anthony Naiman.” The two had
conversations that spanned several days, and in those conversations, Naiman sent

child pornography to the UCE and talked about engaging in sexual activity with a

relative of his. An example of their conversations is below:

 

 

 

UCE Nice stuff, where ya from, Indiana here
78antnaiman | Michigan

You have anything?
UCE Yep, my 14 yo stepdaughter

 

 

 

 

UCE U active?

 
i

Case 2:20-cr-20024-SFC-EAS ECF No. 1, PagelD.4 Filed 06/12/19 Page 4 of 6

 

Active?

 

 

 

 

 

 

 

 

 

 

 

 

 

78antnaiman
You have any pics of her? |

UCE U play with any young?

78antnaiman When I can —

UCE Yes I do
What was youngest?

78antnaiman 13-14

| [Image sent of a nude female, approximately 16-17
years old, posing in a mirror.and taking a selfie.]
That’s my [FEMALE RELATIVE]. She’s 17

UCE How did you get that, ©
Did you get to play with her?

78antnaiman She sent it to me a few weeks ago. Yes we’ve played a
few times. -

UCE No way!

78antnaiman Can I see a pic of your step daughter?
Conversation continues...

78antnaiman Mmmmmm .

You should try and get a pic of her banked.
Naked*

UCE Ikr..I plan on it, her mom is gone next weekend
she was sexually active at 12. Her mom said she caught
her in a 3 way last year before we got married

78antnaiman Wow. That’s hot!!! -

 

[Sends video of an approximately seven year-old little
girl positioned on her hands and knees while a male
penetrates her. Your affiant reviewed this video and it

 

meets the federal definition of child pornography]

 
Case 2:20-cr-20024-SFC-EAS ECF No. 1, PagelD.5 Filed 06/12/19 Page5of6. —

Identifying ANTHONY NAIMAN as “78antnaiman”
7. The FBI conducted open source database searches for Anthony Naiman and
| discovered that an Anthony Naiman (DOB: September XX, 1978) resided at XXX4 | |
Sylvia Drive in Troy, Michigan. The FBI then obtained Naiman’s Michigan
Secretary of State photograph | and compared it to the profile picture for
“78antnaiman.” The two photographs depicted the same male,
8. On june 12, 2019, the FBI executed a search warrant at Naiman’s residence:
on Sylvia Drive. Naiman was present at the time of the search and lives alone at the
residence. The FBI recovered several electronic devices.. Naiman agreed to speak .
to the FBI and admitted that he had used the KIK accourit “78antnaiman” to access,
- send, and receive child pornography. Naiman stated that he had communicated: with
over half'a dozen 15 to 17-year old boys on the Internet and had those boys send him
pictures of their genitalia. He also said that he had masturbated on web cam with
underage boys,and that, when he was in his mid to late 20s, he had anal sex with his _
preteen or teenage minor male relative, He also stated that he and the male relative

masturbated in the same room together.
Case 2:20-cr-20024-SFC-EAS ECF No. 1, PagelD.6 Filed 06/12/19 Page 6 of 6

9. Your Affiant believes that probable cause exists that ANTHONY NAIMAN
(DOB: 09/XX/1978) violated 18 U.S.C. § 2252A(a)(2) (Receipt and Distribution of
Child Pornography), and 18 U.S.C. § 2252A(a)(5\(B) (Possession of Child

Pornography).

Raytek

Am myFhir inn

Seeral J Agent
Federal Bureau of Investigation

Sworn and subscribed to before me
on this 12" day of June 2019:

Hon. Anthony P. Patti
United States Magistrate Judge
